Cite as: 580 U. S. ____ (2017)            1

                     BREYER, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                     No. 16A841 (16–7792)
                         _________________


                ROLANDO RUIZ v. TEXAS
                 ON APPLICATION FOR STAY
                        [March 7, 2017]

   The application for stay of execution of sentence of death
presented to Justice Thomas and by him referred to the
Court is denied.
Justice Breyer, dissenting.
   Petitioner Rolando Ruiz has been on death row for 22
years, most of which he has spent in permanent solitary
confinement. Mr. Ruiz argues that his execution “violates
the Eighth Amendment” because it “follow[s] lengthy
[death row] incarceration in traumatic conditions,” princi-
pally his “permanent solitary confinement.” Petition 25. I
believe his claim is a strong one, and we should consider it.
   This Court long ago, speaking of a period of only four
weeks of imprisonment prior to execution, said that a
prisoner’s uncertainty before execution is “one of the most
horrible feelings to which he can be subjected.” In re
Medley, 134 U.S. 160, 172 (1890). Here the prisoner has
undergone death row imprisonment, not of four weeks, but
of 22 years.
   Moreover, in 1890, this Court recognized long-standing
“serious objections” to extended solitary confinement. The
Court pointed to studies showing that “[a] considerable
number of the prisoners fell, after even a short confine-
ment, into a semi-fatuous condition, from which it was
next to impossible to arouse them, and others became
violently insane; others still, committed suicide; while
those who stood the ordeal better were not generally re-
2                       RUIZ v. TEXAS

                     BREYER, J., dissenting

formed, and in most cases did not recover sufficient men-
tal activity to be of any subsequent service to the commu-
nity. It became evident that some changes must be made
in the system,” as “its main feature of solitary confinement
was found to be too severe.” Id., at 168.
   Others have more recently pointed out that a terrible
“human toll” is “wrought by extended terms of isolation”
and that “[y]ears on end of near-total isolation exact a
terrible” psychiatric “price.” Davis v. Ayala, 576 U. S. __,
__—__ (2015) (KENNEDY, J., concurring) (quoting In re
Medley, supra, at 170) (slip op., at 2-4). As a result it has
been suggested that, “[i]n a case that present[s] the issue,”
this Court should determine whether extended solitary
confinement survives Eighth Amendment scrutiny. Davis
v. Ayala, supra, at 3–4 (opinion of KENNEDY, J.). This I
believe is an appropriate case to conduct that constitu-
tional scrutiny.
   Here the “human toll" that accompanies extended soli-
tary confinement is exacerbated by the fact that execution
is in the offing. Moreover, Mr. Ruiz has developed symp-
toms long associated with solitary confinement, namely
severe anxiety and depression, suicidal thoughts, halluci-
nations, disorientation, memory loss, and sleep difficulty.
Further, the lower courts have recognized that Mr. Ruiz
has been diligent in pursuing his claims, finding the 22–
year delay attributable to the State or the lower courts.
Ruiz v. Quarterman, 504 F.3d 523, 530 (CA5 2007) (quot-
ing Ruiz v. Dretke, 2005 WL 2620193, *2 (WD Tex., Oct.
13, 2005)). Nor are Mr. Ruiz’s 20 years of solitary con-
finement attributable to any special penological problem
or need. They arise simply from the fact that he is a pris-
oner awaiting execution. App. E to Petition 16.
   If extended solitary confinement alone raises serious
constitutional questions, then 20 years of solitary con-
finement, all the while under threat of execution, must
raise similar questions, and to a rare degree, and with
                Cite as: 580 U. S. ____ (2017)          3

                   BREYER, J., dissenting

particular intensity. That is why I would grant a stay of
execution, allowing the Court to examine the record more
fully.